Citation Nr: 0024134	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-04 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

3.  Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1952.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the above claims.  

In March 2000, a hearing was held before the undersigned 
Board member making this decision who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).

In a February 1999 VA Form 9 and at her personal hearing 
before the Board in March 2000, the appellant raised a claim 
for special monthly pension based on the need for regular aid 
and attendance or by reason of being housebound.  This matter 
has not yet been adjudicated by the RO and is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1964.

2.  Prior to his death, the veteran had not established 
service connection for any disability. 

3.  The immediate cause of the veteran's death was acute 
purulent obstructive tracheo-bronchitis and bronchiolitis due 
to cor pulmonale due to chronic fibrosing pneumonitis and 
adhesive pleuritis (nonspecific), bilateral, severe.

4.  Histoplasmosis clearly and unmistakably existed prior to 
service and did not increase in severity during service.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded, and there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Dependency and Indemnity Compensation under the 
provisions of 38 U.S.C. § 1318 is not warranted in this case.  
38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 (1999); 65 
Fed. Reg. 3388-3392 (Jan. 21, 2000), to be codified at 
38 C.F.R. § 3.22 (2000); 38 C.F.R. § 20.1106 (1999).

3.  The claim for entitlement to dependent's educational 
assistance under 38 U.S.C. Chapter 35 lacks legal merit.  38 
C.F.R. § 3.807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran's service medical records show that the lungs and 
chest were normal on entrance examination in September 1950.  
A chest x-ray showed no significant abnormality.  He was 
assigned a physical profile of "1" for physical capacity or 
stamina.  The veteran's chest was clear to percussion and 
auscultation during hospitalization in December 1951.  On 
separation examination in December 1952, examination of the 
lungs and chest was normal.  A chest x-ray was interpreted as 
negative.  The veteran was again assigned a physical profile 
of "1" for physical capacity or stamina.

The veteran was hospitalized at the Biloxi, Mississippi, VA 
Medical Center (VAMC) from June to July 1955 for treatment of 
diabetes mellitus and a ventral hernia.  A chest x-ray was 
interpreted as normal for the heart and lungs.  

From July to November 1963, the veteran was hospitalized at 
the Mississippi State Sanatorium.  He gave a four year 
history of progressive respiratory disease.  He had been 
hospitalized three years earlier at the Jackson, Mississippi, 
VAMC with a right upper lobe lesion and diagnosis of 
histoplasmosis.  The final diagnosis was pulmonary 
histoplasmosis, bilateral with destroyed right lung.  The 
veteran was scheduled for right pneumonectomy but failed to 
return from a pass.  He was discharged against medical 
advice.

The veteran reported in October and November 1963 that he 
became ill in early 1955, including with extreme weakness.  
He stated that he was hospitalized for chicken fever in 1963.

In November 1963, two acquaintances of the veteran submitted 
written statements indicating that in 1955 he began 
experiencing severe shortness of breath, weakness on 
exertion, and weight loss, and that his condition had 
worsened since that time.

In February 1964, a VA examiner reviewed chest x-rays of the 
veteran forwarded by the RO.  The x-rays included a November 
1952 chest x-ray taken upon separation from active service 
and an undated chest x-ray taken by Dr. McIlwain.  The 
examiner noted that the November 1952 chest x-ray showed 
small scattered calcifications throughout both lung fields 
with some fibrotic scarring in the right apex.  The findings 
presumably represented primary histoplasmosis and/or minimal 
reinfection tuberculosis in the right apex.  The examiner 
indicated that the undated chest x-ray from a Dr. McIlwain 
showed the same findings.  A subsequent report of contact 
shows that the RO contacted the secretary for Dr. McIlwain in 
an effort to determine whether a date could be established 
for the undated x-ray.  The secretary advised that there was 
no record of the veteran ever having been a patient of Dr. 
McIlwain, and that the only chest x-rays made by Dr. McIlwain 
were for service induction purposes.

In a February 1964 rating decision, the RO denied entitlement 
to service connection for pulmonary histoplasmosis, 
bilateral, with a destroyed right lung.  The disability had 
been assigned a 100 percent disability rating for nonservice-
connected pension purposes.  The veteran was notified of the 
RO's February 1964 decision and of his appellate rights by 
letter dated March 9, 1964.  He did not appeal.

Upon VA aid and attendance examination in December 1964, the 
veteran was diagnosed as having pulmonary fibrosis due to 
chronic infection, severe.

The veteran was hospitalized at the Jackson, Mississippi, 
VAMC from October to December 1964.  Diagnoses included 
pulmonary fibrosis secondary to chronic bacterial pneumonia 
and bronchial pneumonia, organism Staphylococcus aureus.

The veteran died on December [redacted], 1964.  His death certificate 
listed the immediate cause of death as acute purulent 
obstructive tracheo-bronchitis and bronchiolitis due to cor 
pulmonale due to chronic fibrosing pneumonitis and adhesive 
pleuritis (nonspecific), bilateral, severe.  The intervals 
between onset and death were listed as days, weeks, and 
years.  An autopsy had been performed.  At the time of the 
veteran's death, he was not service connected for any 
disability.

The appellant claimed entitlement to DIC benefits in 
September 1998.  In statements on appeal and at her personal 
hearing before the Board in March 2000, she stated that the 
veteran served in the military for two years and contracted 
chicken fever.  He was reportedly ill for nine years after 
leaving service, but did not seek treatment.  The appellant 
also stated that she did not draw enough money to pay her 
bills. 


II.  Legal analysis

A.  Service connection for the cause of the veteran's death

The threshold question that must be resolved is whether or 
not the appellant has submitted a well-grounded claim for 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), "a person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  A well-grounded claim is "a plausible claim, 
one that is meritorious on its own or capable of 
substantiation."  Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); see 
Johnson v. Brown, 8 Vet. App. 423, 426-27 (1995) (applying 
well-grounded claim requirement in context of service 
connection for cause of veteran's death).  The United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) has further held that "[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a)."  Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995) (en banc).  If the appellant has not presented a well-
grounded claim, then the appeal fails as to that claim, and 
the Board is not obligated under 38 U.S.C.A. § 5107(a) (West 
1991) to assist the appellant any further in the development 
of that claim.  Murphy, 1 Vet. App. at 81.  

Evidence submitted in support of a claim "must . . . be 
accepted as true for the purpose of determining whether the 
claim is well grounded . . . [except] when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the 
assertion."  King v. Brown, 5 Vet. App. 19, 21 (1993).

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (1999); see 38 U.S.C.A. § 1310 (West 1991); see 
also 38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 2000) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (1999).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (1999).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  In this case, the 
appellant apparently contends that the veteran was diagnosed 
as having chicken fever during active service which resulted 
in his death.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.

A veteran who served during a period of war after December 
31, 1946, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
his entrance examination.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1999).  In this case, the veteran's 
enlistment examination indicated no abnormalities of the 
lungs.  

However, the presumption of soundness can be rebutted by 
clear and unmistakable evidence that a disorder existed prior 
to entry into service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (1999).  In determining whether a 
disorder existed prior to entry into service, it is important 
to look at accepted medical principles including clinical 
factors pertinent to the basic character, origin, and 
development of the disorder.  38 C.F.R. § 3.304(b)(1) (1999).  
If universally recognized medical principles establish the 
existence of a disorder prior to entry into service, no other 
confirmation is needed.  38 C.F.R. § 3.303(c) (1999).

Here, in February 1964 a VA examiner reviewed the veteran's 
chest x-rays taken upon entry into and separation from active 
service.  The examiner found the x-ray taken upon entry 
showed the same findings as those shown in November 1952, 
i.e., small scattered calcifications throughout both lung 
fields with some fibrotic scarring in the right apex.  The 
findings presumably represented primary histoplasmosis and/or 
minimal reinfection tuberculosis in the right apex.  The in-
service examiners who reviewed the veteran's chest x-rays 
noted only that they showed no significant abnormality or 
were negative, without describing any actual findings.  
Accordingly, the Board finds that VA examiner's 
interpretation to be more probative and the presumption of 
soundness is rebutted by clear and unmistakable evidence.  
See Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  The 
appellant's contention that the veteran's histoplasmosis, or 
"chicken fever," had its onset during active service is not 
competent evidence.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The issue is whether 
the veteran's preexisting histoplasmosis was aggravated by 
service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(1999).  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The appellant does not allege, nor does the evidence of 
record establish, that the veteran's pre-existing 
histoplasmosis increased in severity during active service.  
There are no pre-service medical records.  Examining the 
December 1950 entrance examination, there were no complaints 
of pulmonary symptomatology.  The veteran's histoplasmosis 
was evident on chest x-ray; however, it appears that he was 
asymptomatic.  He was assigned a physical profile of  "1" 
for his physical capacity or stamina, which includes 
conditions of the respiratory system.  See McIntosh v. Brown, 
4 Vet. App. 553, 555 (1993); Para. 7-3, Army Regulation (AR) 
40-501.  An individual having a numerical designation of '1' 
under all factors is considered to possess a high level of 
medical fitness and, consequently, is medically fit for any 
military assignment."  Id.  The veteran did not complain of, 
nor was he treated for, any pulmonary symptomatology during 
active service.  No treating physician ever indicated that 
his histoplasmosis had become active or symptomatic.  There 
was no objective evidence of disability during the veteran's 
two years of active service.  Upon discharge from service, he 
was again assigned a physical profile of "1" for his 
physical capacity or stamina.  The assigned profiles upon 
induction and discharge from service support the conclusion 
that there was no increase in disability during service.  
There is no competent evidence tending to show that the 
veteran's histoplasmosis increased in disability during his 
military service.  Therefore, the Board concludes that the 
presumption of aggravation is not raised.  See Routen v. 
West, 142 F.3d 1434, 1440 (Fed.Cir. 1998) ("The presumption 
affords a party, for whose benefit the presumption runs, the 
luxury of not having to produce specific evidence to 
establish the point at issue.  When the predicate evidence is 
established that triggers the presumption, the further 
evidentiary gap is filled by presumption.").

Review of the post-service evidence also does not disclose 
any evidence of aggravation of the veteran's histoplasmosis.  
Rather, the post-service findings support the conclusion that 
there was no increase in severity during service.  He was not 
treated for histoplasmosis for approximately nine years after 
his separation from service, and he did not claim to suffer 
from pulmonary symptomatology (according to his and 
acquaintance's lay statements) until 1955, approximately 
three years after service.  No medical professional indicated 
that the veteran's histoplasmosis was worse as a result of 
his military service.  

All of the medical evidence of record in this case pertinent 
to the manifestations of the disability during and subsequent 
to service shows that the veteran's preexisting 
histoplasmosis underwent no increase in severity during 
service and was not aggravated by service.  This condition 
existed prior to the veteran's into active service in 1950 
and was not aggravated by his service because there is no 
competent evidence of an increase in the basic level of the 
preexisting disorder during service.  

Thus, the evidence of record fails to establish a basis for 
service connection for the cause of the veteran's death.  The 
appellant has submitted no medical evidence, and there is 
none in the claims file, to render her claim plausible.  
Accordingly, the Board finds that her claim is not well 
grounded.

Although the Board sympathizes with the appellant, the Board 
is constrained to abide by VA regulations.  The presentation 
of a well-grounded claim is a threshold issue, and the Board 
has no jurisdiction to adjudicate a claim unless it is well 
grounded.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  There 
is no duty to assist further in the development of this claim 
because such additional development would be futile.  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make her claim plausible, VA has a duty to inform her 
of the necessity to submit that evidence to complete her 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d 1464 
(Fed. Cir 1997).  The Board finds VA has no outstanding duty 
to inform the appellant of the necessity to submit certain 
evidence to complete her application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for the cause of the 
veteran's death.  The evidence indicates that the veteran was 
hospitalized at the Jackson, Mississippi, VAMC in 
approximately 1960; however, any evidence showing treatment 
for histoplasmosis eight years after his separation from 
service would not well ground the claim.  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
with regard to the appellant's claim under 38 U.S.C.A. 
§ 5103(a) (West 1991).


B.  Entitlement to DIC under the provisions of 38 U.S.C. 
§ 1318

The appellant claimed entitlement to DIC benefits in 
September 1998. "When a qualifying veteran dies from a 
service-connected disability, the veteran's surviving spouse 
is eligible for DIC" under section 1310 of the law.  Cole v. 
West, 13 Vet. App. 268, 273 (1999), quoting Carpenter v. 
West, 11 Vet. App. 140, 142 (1998); 38 U.S.C.A. § 1310 (West 
1991).  Pursuant to section 1318 of the statute, the 
surviving spouse of a veteran who dies from an injury or 
disease that is not service connected is also entitled to DIC 
benefits "in the same manner as if the veteran's death were 
service connected", if the veteran "was in receipt of or 
entitled to receive . . . compensation at the time of death 
for a service-connected disability that either . . . was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death; or . . . if so rated 
for a lesser period, was so rated continuously for a period 
of not less than five years from the date of such veteran's 
discharge or other release from active duty."  38 U.S.C.A. 
§ 1318(b)(1), (2) (West 1991).  Implementing VA regulations 
provide that the total disability rating may be either a 
schedular rating or one based on individual unemployability.  
38 C.F.R. § 3.22(a)(2)(ii) (1999); see also 65 Fed. Reg. 
3388-3392 (Jan. 21, 2000), to be codified at 38 C.F.R. 
§ 3.22(c) (2000).  The regulations also provide that the 
phrase "entitled to receive" means "that at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because . . . [t]he veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date."  65 Fed. Reg. 3388-3392 (Jan. 21, 2000), to 
be codified at 38 C.F.R. § 3.22(b)(3) (2000); see also 
38 C.F.R. §§ 3.22(a)(2), 20.1106 (1999); Marso v. West, 13 
Vet. App. 260 (1999) (Carpenter v. West, 11 Vet. App. 140 
(1998) and Wingo v. West, 11 Vet. App. 307 (1998) are limited 
to section 1318(b) "entitled to receive" claims where 38 
C.F.R. § 19.196 applied, i.e., prior to the March 1992 
effective date of 38 C.F.R. § 20.1106). 

In this case, the veteran was not service connected for any 
disability at the time of his death in December 1964.  
Accordingly, section 1318 DIC benefits may not be paid based 
on the length of time that a total rating was in effect, as 
there was no total service-connected disability evaluation.  

With regard to whether the 10-year or 5-year requirement of 
section 1318 would have been met but for clear and 
unmistakable error (CUE) in a prior adjudication, the Board 
notes that "[d]ecisions by an RO or the BVA that have become 
final generally may not be reversed or amended except upon a 
successful collateral attack showing CUE."  Cole, 13 Vet. 
App. at 276.  Section 3.105(a) of title 38, Code of Federal 
Regulations, provides,

Where evidence establishes [CUE], the 
prior decision will be reversed or 
amended.  For the purpose of authorizing 
benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of [CUE] has the same effect as 
if the corrected decision had been made 
on the date of the reversed decision.

In Russell v. Principi, the Court defined CUE as follows:

Either the correct facts, as they were 
known at the time, were not before the 
adjudicator or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied. . . . [CUE is] 
the sort of error which, had it not been 
made, would have manifestly changed the 
outcome . . . [, an error that is] 
undebatable, so that it can be said that 
reasonable minds could only conclude that 
the original decision was fatally flawed 
at the time it was made.

Russell, 3 Vet. App. 310, 313-14 (1992) (en banc).

In this case, the veteran filed an informal claim in October 
1963, followed by a formal claim in November 1963.  There 
were rating decisions in February and December 1964.  
Although the veteran was rated totally disabled from the date 
of his informal claim, none of his disabking conditions was 
service connected.  Nevertheless, the Board need not examine 
these prior decision for CUE because the appellant has not 
sufficiently raised a claim of CUE in any final decision as a 
basis for her claim that DIC should be awarded under section 
1318.  In her claim, she merely states that the veteran 
contracted chicken fever during active service and that she 
does not draw enough money to pay her bills.  She did not 
indicate that she wished to challenge the 1964 RO rating 
decisions for CUE, let alone provide the requisite 
specificity as to why a 1318 CUE theory should be successful.  
She did not allege on appeal that the veteran had been 
entitled to a 100 percent service-connected disability rating 
for 10 continuous years prior to his death.  

"A determination that there was a '[CUE]' must be based on 
the record and the law that existed at the time of the prior 
. . . decision."  Russell, 3 Vet. App. at 314.  "In order 
for there to be a valid claim of [CUE], . . . the claimant, 
in short, must assert more than a disagreement as to how the 
facts were weighed or evaluated."  Id. at 313; see also 
Damrel v. Brown, 6 Vet. App. 242 (1994).  Moreover, a CUE 
claim must identify the alleged error(s) with "some degree 
of specificity".  Crippen v. Brown, 9 Vet. App. 412, 420; 
Fugo, 6 Vet. App. at 44 ("to raise CUE there must be some 
degree of specificity as to what the alleged error is and . . 
. persuasive reasons must be given as to why the result would 
have been manifestly different").

In Cole v. West, the Court defined how much specificity is 
required in order to raise a section 1318 CUE theory, holding 
that a section 1318 DIC claimant must provide at least the 
following:  

The date or approximate date of the 
decision sought to be attacked 
collaterally, or otherwise provide 
sufficient detail so as to identify 
clearly the subject prior decision, and 
must indicate how, based on the evidence 
of record and the law at the time of the 
decision being attacked, the veteran 
would have been entitled to have 
prevailed so as to have been receiving a 
total disability rating for ten years 
immediately preceding the veteran's 
death.

Cole, 13 Vet. App. at 277, citing Crippen, 9 Vet. App. at 
420; and Fugo, 6 Vet. App. at 44.  The appellant has not 
identified a RO decision that she wished to challenge for CUE 
and has not alleged CUE, so she has not met the requirements 
for raising a section 1318 claim for DIC based on CUE.  

Therefore, for the reasons and bases articulated above, the 
Board concludes that DIC under the provisions of 38 U.S.C. 
§ 1318 is not warranted in this case.  38 U.S.C.A. § 1318 
(West 1991); 38 C.F.R. § 3.22 (1999); 65 Fed. Reg. 3388-3392 
(Jan. 21, 2000), to be codified at 38 C.F.R. § 3.22 (2000).


C.  Entitlement To Dependent's Educational Assistance
Under 38 U.S.C. Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C. Chapter 35 (see § 21.3020), the child, spouse or 
surviving spouse of a veteran will have basic eligibility if 
certain conditions are met, including, as pertinent to this 
appeal, a permanent total service-connected disability was in 
existence at the date of the veteran's death, or the veteran 
died as a result of a service-connected disability.  
38 C.F.R. § 3.807(a) (1999).  As discussed above, the veteran 
was not service connected for any disability at the time of 
his death.  Moreover, the Board has determined that service 
connection for the cause of the veteran's death is not 
warranted.  Consequently, the appellant's claim fails because 
of absence of legal merit or lack of entitlement under the 
law, and the claim is denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).



ORDER

Having found the claim not well grounded, entitlement to 
service connection for the cause of the veteran's death is 
denied.

Dependency and Indemnity Compensation under the provisions of 
38 U.S.C. § 1318 is denied.

There being no legal entitlement, entitlement to dependent's 
educational assistance under 38 U.S.C. Chapter 35 is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

